Citation Nr: 1121004	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-18 633	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for psoriasis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



REMAND

The Veteran had active military service from January 1963 to January 1966 and from October 1967 to March 1968.  He also had a period of active duty for training from June 1962 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran is service connected for psoriasis, currently evaluated as 10 percent disabling.  He contends that his disability has worsened and that at least a 30 percent rating is warranted.

The Board finds it necessary to remand the claim for additional development.  In May 2009, the Veteran stated that there were "progress notes" that supported his claim.  Presently, the claims file does not contain recent treatment records of any kind.  Thus, on remand, the Veteran should be asked to identify the VA or private facilities for which he has received treatment for his skin condition.  The records should be requested in accordance with 38 C.F.R. § 3.159(c) (2010).

In October 2009, the Veteran underwent VA examination of the skin.  Although he was originally service connected for psoriasis of the back, the VA examiner referred to scabbing that was seen not only on the back but on the buttocks, posterior legs, lips, and groin area.  Such a reference by the examiner suggests that the service-connected psoriasis had spread.  This is significant because, in addition to analyzing the areas affected and the type of treatment utilized, psoriasis may be evaluated based on disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118 (Diagnostic Code 7816) (2010).  Although lips are included when considering disfiguring effects, the VA examiner did not comment on whether there were any disfiguring characteristics associated with psoriasis.  See 38 C.F.R. § 4.118 (Diagnostic Code 7800).  Moreover, the examination report indicates that no photographs were taken.  According to Note 3 following the criteria of Diagnostic Code 7800, unretouched color photographs are to be taken into consideration when considering disfigurement of the head, face, or neck.  Therefore, in addition to the record request, the Veteran should be scheduled for another VA examination of the skin to more completely address the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, this case is REMANDED for the following actions:

1.  Ask the Veteran to identify the VA or private facilities for which he has received treatment for his skin condition.  Obtain VA or private treatment records in accordance 38 C.F.R. § 3.159(c).

2.  After securing any additional records, schedule the Veteran for a VA skin examination to determine the severity of his service-connected psoriasis.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted, and all clinical findings should be reported in detail.  Color photographs should be taken.

The examiner should indicate the percentage of the Veteran's entire body that is affected by his service-connected psoriasis, and a specific finding should be made as to the percentage of exposed areas affected.  The examiner should determine if the Veteran requires systemic therapy for the psoriasis, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration in weeks of such therapy during a 12-month period.

The examiner should also identify whether any service-connected psoriasis is disfiguring to the head, face, or neck.  In this regard, the examiner should identify visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Likewise, the examiner must identify any of the following characteristics of disfigurement:

Scar 5 or more inches (13 or more cm.) in length. Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

All opinions should be set forth in detail and explained in the context of the record.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

